Citation Nr: 1116367	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-27 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, denied the benefit sought on appeal.

The record reveals that the Veteran served in the Republic of Vietnam and that he has been diagnosed with coronary artery disease and with a subendocardial myocardial infarction.  The Secretary of Veterans Affairs recently determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e) (2010).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e) (2010).  As such, the Board finds that this issue has been raised by the record, and must be adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has a currently diagnosed prostate disorder that was incurred in, or caused by, his active service. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for a prostate disorder have been met.  38 U.S.C.A. §§ 1110, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he currently has a prostate disorder that began during his military service.  He additionally contends that he continued to periodically experience prostate problems throughout the years following his active service, and that he has sought continuing treatment for his prostrate disorder since his separation from active service.

To establish service connection for the claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. § 3.303 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disability, there must be (1) the existence of a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  See Barr v. Nicholson,   21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the first element of the Shedden test, current disability, the Board observes that the Veteran receives fairly regular VA treatment for his prostate disorder.  The record reveals that in July 2009, the Veteran sought treatment from his VA primary care provider, with the complaint of increased urinary frequency.  The VA physician assessed that the Veteran had benign prostatic hypertrophy (BPH), consistent with his medical history.  Accordingly, the Board finds that the Veteran has a currently diagnosed prostate disorder.  The first element of the Shedden test is satisfied.  See Shedden, supra.  The Board notes that the Veteran's prostate was examined again by a VA physician in July 2009, at which time the physician noted that the Veteran's prostate was soft and felt to be normal size.  However, this result does not detract from the finding that the Veteran has a currently diagnosed disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim), 

With respect to the second element of the Shedden test, in-service disease or injury, a review of the Veteran's service treatment records (STRs) reveals that while in service, the Veteran sought treatment after experiencing slight dysuria for two days.  Upon examination, the Veteran's prostate was found to be enlarged and softer than normal.  He was diagnosed with prostatitis.  This evidence satisfies the second element of the Shedden test.  See Shedden, supra.  

With respect to the final element of the Shedden test, causal relationship, the Veteran was afforded a VA genitourinary examination in March 2009.  The Veteran reported to the examiner that he had episodes of not being able to urinate following his discharge from active service.  He reported that he had sought private medical treatment and underwent urethral dilation three to four times during the 1970s.  He reported that he was later told that he had build up on his right testicle resulting in surgery.  Following surgery he continued to have urinary frequency which continued over the years.  He reported having intermittent episodes of hesitancy but no dysuria, except on one occasion three weeks prior to the examination.  Upon examination, the examiner noted that the Veteran had an enlarged prostate without nodules.  The assessment was that the Veteran had BPH.  After reviewing the Veteran's STRs, the examiner noted that since October 1969, the Veteran did not receive further treatment for his prostate during his five remaining months of service.  He noted that the record was silent for any other urinary complaints or diagnosis until a primary care provider diagnosed the Veteran with BPH in January 2009.  The examiner further noted that although the Veteran reported continuing problems with his urinary tract following discharge, there were no confirmatory records available for review.  Based on these findings, the examiner provided the opinion that the Veteran's current BPH was not caused by or a result of the onetime episode of prostatitis in service. 

Notwithstanding the March 2009 VA examiner's opinion, the Board notes that evidence in the record, received following his VA examination, supports the Veteran's contention that he has received continuing treatment for his prostate disorder following separation from active service.  Specifically, the record contains private treatment records from William L. Edwards, M.D., dated from November 1999 to July 2003.  These records contain reports of rectal examinations performed in November 1999 and July 2003, revealing that the Veteran had an enlarged prostate on each occasion.  The record additionally contains a July 2006 report from the Veteran's VA primary care physician indicating that a rectal examination revealed that the Veteran's prostate was enlarged and smooth.  

Moreover, the record contains statements from the Veteran and his wife, R. C. W., received in August 2009 detailing the Veteran's history of prostate problems.  In his statement, the Veteran contends that he was repeatedly treated for prostate problems following his separation from service and that he continues to have problems with his prostate presently.  He alleges that he cannot obtain the records from the specialist that treated his prostate disorder for several years, because the specialist is now deceased and all of the Veteran's records were destroyed.  In her statement, the Veteran's wife reported that she has been married to the Veteran for 41 years and then went on to describe the problems that he has experienced with his prostate ever since his separation from active service.  She contends that when the Veteran came home from Vietnam, he started getting infections of the prostate.  The Veteran's family doctor attempted to treat the problem with medication but was unsuccessful.  The Veteran was then referred to a specialist, Dr. Reagan, who treated the Veteran for a number of years.  She contends that the Veteran received numerous treatments, including dilation of his prostate and sulfur medication.  The Veteran often would pass blood following his treatments.  She contends that the Veteran's symptoms subsided for a time until 1973, following the birth of their first child, when he again began to have problems with his prostate.  He returned to Dr. Reagan for treatment.  The treatment again pacified the Veteran's symptoms for a limited time.  Following the birth of their second child in 1977, the Veteran began to have problems with his prostate again, for which he sought treatment from Dr. Reagan once again.  The Veteran's wife contends that the Veteran's symptoms over the years have included pain and frequent urination.  Dr. Reagan later passed away in 1982.  The Veteran's wife contends that she has made numerous attempts to obtain the Veteran's medical records but the records no longer exist.  She even attempted to call the hospital where the Veteran underwent surgery on his testicle, as a result of his prostate problems, but was told that the hospital had been bought out and that they did not have records from that far back.

The Board is charged with analyzing the credibility and probative value of the presented evidence, accounting for the evidence that it finds to be persuasive or unpersuasive, and providing the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  See Caluza, 7 Vet. App. at 510-511.  

In this case, given the Veteran's experience with the symptoms and diagnoses involving his prostate disorder, he is competent to report the symptoms of a continuing prostate disorder.  This is also the case because the reporting of symptoms has largely involved a contemporaneous medical diagnosis.  See Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d at 1377.  In such cases, the Board is within its province to weigh the testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of a continued prostate disorder since active service is competent and credible.  The Board notes that the Veteran has consistently reported having prostate problems, and receiving treatment for these problems since his discharge from active service.  Additionally, the Veteran's wife presented a detailed and credible summary of the problems that the Veteran has faced, and the treatment he has received since his discharge from service.  She additionally provided detailed information regarding her efforts to obtain the Veteran's medical records, which she was told are no longer available.  As such, the Board finds that the statements from the Veteran and his wife, reporting continuity of symptomatology, are credible and probative, and add weight to his overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

The Board acknowledges the March 2009 VA examiner's opinion that the Veteran's current prostate disorder was not caused by or a result of the one-time incident of prostatitis in service.  However, after a careful review of all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's evidence of in-service prostate problems and continuity of symptomatology since service are at least as persuasive as the VA examiner's opinion in determining the onset and etiology of his prostate disorder.  

In this regard, the Board finds that there is an evidentiary showing of continuity of symptomatology linking the Veteran's in-service symptoms of a prostate disorder in 1969 to his current diagnosis.  Therefore, the Board will give the Veteran the benefit of the doubt, and conclude that service connection for a prostate disorder is warranted under 38 C.F.R. § 3.303(b).

As a result of its decision to grant entitlement to service connection for a prostate disorder, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), cannot be considered prejudicial to the Veteran.  


ORDER

Entitlement to service connection for a prostate disorder is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


